Citation Nr: 0604684	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-35 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a rectal 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from September 1944 to 
July 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2006, the Board received a handwritten statement 
from the appellant concerning his claimed disabilities.  This 
evidence was received within the 90 days after the case was 
certified to the Board and is pertinent since the appellant 
references recent medical treatment.  According to 38 C.F.R. 
§ 20.1304, a claimant has 90 days from the date of 
notification of certification and transfer of the records to 
the Board in which to submit additional evidence to the 
Board.  If the evidence is received during this period, and 
no waiver of consideration by the Agency of Original 
Jurisdiction has been submitted, it must be referred to the 
RO for consideration in the first instance.

In this case, there is no waiver of consideration by the AOJ 
and, even were there a waiver, remand is necessary so that VA 
may request any records associated with the recent medical 
treatment referenced by the appellant in his January 2006 
letter.  VA has a duty to assist the appellant in obtaining 
relevant medical records.  This duty requires that VA 
undertake reasonable efforts to obtain records not in Federal 
department or agency custody.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Therefore, to ensure that VA has satisfied its duty to assist 
the appellant in the development of his claims, this case is 
REMANDED for the following action:

1.  The RO should request copies of any 
medical records associated with the 
recent treatment reference by the 
appellant in his January 2006 letter, 
after securing the necessary release.  
Thereafter, if necessary to decide the 
claims on appeal, the appellant should be 
scheduled for a VA examination.

2.  The RO should thereafter readjudicate 
the claims on appeal.  To the extent the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a Supplemental Statement 
of the Case.  The appellant and his 
representative shall be afforded a 
reasonable period of time within which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


